Name: Council Regulation (EEC) No 572/89 of 2 March 1989 amending Regulation (EEC) No 468/87 laying down general rules applying to the special premium for beef producers
 Type: Regulation
 Subject Matter: animal product;  economic policy
 Date Published: nan

 7. 3 . 89 Official Journal of the European Communities No L 63/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 572/89 of 2 March 1989 amending Regulation (EEC) No 468/87 laying down general rules applying to the special premium for beef producers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, United Kingdom should be authorized to apply the premium in Northern Ireland in a manner different from that governing its application in the other regions of its territory, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 4a thereof, Having regard to the proposal from the Commission, Whereas, from 3 April 1989, the special premium for beef producers introduced by Article 4a of Regulation (EEC) No 805/68 will be applicable in all Member States ; Whereas Council Regulation (EEC) No 1346/86 of 6 May 1986 on the granting of a calf birth premium in Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy (3), as last amended by Regulation (EEC) No 4132/88 (4), expires on 2 April 1989 ; whereas there is as a result no longer any justifi ­ cation for the reduction in the special premium in Ireland specified in Article 2 (2) of Regulation (EEC) No 468/87 (*) or for the derogation specified in Article 2 (3) of the said Regulation ; Whereas Member States should be allowed, in line with normal commercial practice, to grant the premium on slaughter or when the animals are first placed on the market for slaughter ; whereas appropriate conditions on the granting of the premium and on surveillance must be laid down and these must include administrative measures to ensure that the restriction on the number of qualifying animals is complied with ; whereas it is also necessary to ensure that the premium is passed on to the producer ; Whereas the smooth operation of the arrangements might be disrupted were the premium to be applied differently in Ireland and in Northern Ireland ; whereas therefore the Article 1 Regulation (EEC) No 468/87 is hereby amended as follows : 1 . Article 2 is replaced by the following : Article 2 1 . Each animal shall qualify only once in its lifetime for application of the premium referred to in Article 4a of Regulation (EEC) No 805/68 . Only animals which are at least six months old at the date of the lodging of a request for a premium may be the subject of such a request. Member States may raise the minimum age for animals' eligibility to 12 months, In this case, the requests for a premium may not be lodged before the minimum age required less the period during which the animal is held for the period laid down for the purposes of surveillance. 2. The premium amount shall be paid in a single instalment.' ; 2. Article 4 is replaced by the following : Article 4 1 . By way of derogation from the first subparagraph of Article 2 ( 1 ) and from Article 3 ( 1 ) and (3), Member States may decide to grant the premium, in their territory, on the slaughter of animals . In this case : (a) male animals with a carcase weight of at least 200 kilograms shall qualify, irrespective of age ; (b) Member States may stipulate that premium requests be lodged after each slaughtering. (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4. 3. 1989, p. 43. (3) OJ No L 119, 8 . 5. 1986, p . 39. 0 OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 48 , 17. 2. 1987, p. 4. 7. 3 . 89No L 63/2 Official Journal of the European Communities 2. By way of derogation from the second subparagraph of Article 2 (1 ) and from Article 3 (1 ), Member States may decide to grant the premium, in their territory, when animals are first placed on the market for slaughter. In this case : (a) only animals which weigh 370 kilograms or more at the date of the lodging of a request for a premium may be the subject of such a request ; (b) requests shall be lodged at the time of the first placing on the market, as referred to in the first subparagraph. 3 . Where the provisions referred to in paragraphs 1 and 2 apply : (a) Member States shall adopt the administrative procedures necessary to guarantee that the premium is paid or paid back in full to the producer who first placed the animals on the market for slaughter ; (b) premium requests must be accompanied by a declaration certifying that the producer referred to under (a) has carried out the fattening, and, where paragraph 1 applies, by proof of slaughter of the animal for which the premium is requested ; (c) the competent authorities shall, in order to ensure that the restriction on the number of qualifying animals is observed, keep for each producer receiving the premium a record of the number of animals for which the premium has been given.' ; 3 . Article 5 is amended as follows :  in the introductory wording, 'Article 4a (4)' is replaced by 'Article 4a (3)',  (c) is replaced by the following : '(c) procedures for monitoring the number of male animals declared, compliance with the conditions referred to in Article 3 (1 ), in particular the length of time the cattle are kept on the holdings in order to ensure sufficient control ;'  the following is added : '(e) the procedure for monitoring the number of male animals and for compliance with the conditions referred to in Article 4, in particular with regard to the production methods employed by the producer who has to operate at the final stage of production.' ; 4. the following Article is inserted : 'Article 4a The United Kingdom shall be authroized to apply in Northern Ireland the provisions of Article 3 and, in the other regions of its territory, those provided for in Article 4 ( 1 ) and (2).' ; 5. the following Article is inserted : 'Article 5a Before 1 April 1991 , the Council will review the implementation of the provisions of Article 4.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable to requests lodged as from 3 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1989 . For the Council The President J L. SAENZ COSCULLUELA